      Case 1:15-cv-06605-JMF-OTW Document 142 Filed 06/03/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
STATE OF NEW YORK ex rel. VINOD KHURANA,                               :
et al.,                                                                :
                                                                       :
                                    Plaintiffs,                        :      15-CV-6605 (JMF)
                                                                       :
                  -v-                                                  :     ORDER REGARDING
                                                                       :      SUBMISSION OF
SPHERION CORP. (N/K/A SFN GROUP, INC.),                                :   ELECTRONIC COURTESY
                                                                       :          COPIES
                                      Defendant.                       :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        With respect to the parties’ motions for summary judgment, the parties shall adhere to the

following procedure for the submission of electronic courtesy copies (which are to be filed in

addition to, rather than in place of, paper courtesy copies). No later than two business days after

the final filing, the moving party shall submit electronic courtesy copies of all motion papers in

electronic folders titled with the docket number of the relevant motion in brackets followed by a

description of the motion (e.g., “[134] Defendant’s Motion for Summary Judgment”). The folder

shall contain:

             1. Unredacted, text-searchable PDFs of (1) any pleading to which the motion relates

                 (e.g., the operative complaint); (2) the notice of motion; and (3) the moving,

                 opposition, and reply memoranda of law, each of which should be named with the

                 docket number of the document in brackets followed by a description of the file

                 (e.g., “[136] Defendant’s Memorandum of Law in Support”);

             2. A subfolder for each set of corresponding supporting documents titled with the

                 docket number associated with the related memorandum of law, followed by (as
Case 1:15-cv-06605-JMF-OTW Document 142 Filed 06/03/19 Page 2 of 3



       appropriate) “Motion Documents,” “Opposition Documents,” or “Reply

       Documents,” each of which shall contain:

           a. Unredacted, text-searchable PDFs of any and all corresponding supporting

               documents (e.g., Local Rule 56.1 Statements, declarations, affidavits, and

               affirmations), with any exhibits not filed under seal attached as part of the

               same PDF, each of which should be named with the docket number of the

               document (or the docket number of the corresponding document in the

               case of documents filed under seal or in redacted form) in brackets

               followed by a description of the file (e.g., “[135] Declaration of

               Christopher F. Robertson”); and

           b. A sub-sub-folder containing unredacted, text-searchable PDFs of any

               exhibits to a supporting document, including any documents that were

               filed under seal or in redacted form, each of which should be named with

               the docket number of the corresponding document in brackets followed by

               “Sealed Exhibits to [LAST NAME] [Declaration/Affirmation/Affidavit]”

               (e.g., “[135] Sealed Exhibits to Robertson Declaration”). The names of

               the exhibits within the sub-sub-folder should correspond to the exhibit

               number (e.g., “Exhibit 1,” “Exhibit 2,” etc.), and need not include a

               description of the exhibit; and

    3. To the extent any documents were filed under seal or in redacted form, a

       subfolder titled “Redacted Submissions with Highlighting” containing unredacted

       copies of any documents that were filed in redacted form on ECF highlighting

       what information was redacted, each of which should be named with the docket




                                         2
     Case 1:15-cv-06605-JMF-OTW Document 142 Filed 06/03/19 Page 3 of 3



               number of the corresponding document and a description of the file, following by

               “- Highlighted” (e.g., “[136] Defendant’s Memorandum of Law in Support -

               Highlighted” or, for exhibits, “[135-1] Exhibit 1 to Robertson Declaration -

               Highlighted”).

       By way of example only, the directory for a hypothetical motion in limine (or “MIL”)

would appear (in part) similar to the following:




               *            *             *               *          *           *

       The moving party should submit the electronic courtesy copies to the Court by e-mail to

Furman_NYSDChambers@nysd.uscourts.gov or, if that is not feasible due to file-size

restrictions, on one or more CD-ROMs.

       SO ORDERED.

Dated: June 3, 2019                                    __________________________________
       New York, New York                                       JESSE M. FURMAN
                                                              United States District Judge




                                                   3
